Case: 16-17159   Date Filed: 05/30/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-17159
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:14-cv-23388-KMM


ORLANDO ESTRADA, and all others similarly situated under 29 U.S.C. §
216(b),

                                                      Plaintiff-Appellant,

versus

FTS USA, LLC,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (May 30, 2017)

Before TJOFLAT, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:
              Case: 16-17159      Date Filed: 05/30/2017   Page: 2 of 3


      Orlando Estrada appeals the district court’s grant of summary judgment to

his former employer, FTS USA, on his unpaid overtime claim under the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 201 et seq. After careful consideration of the

record and the parties’ briefs, we find no reversible error.

      An employee bringing an FLSA claim for unpaid overtime wages initially

bears “the burden of proving that he performed work for which he was not

properly compensated.” Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d

1299, 1315 (11th Cir. 2013) (quoting Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680, 686–87, 66 S. Ct. 1187, 1192 (1946)). When an employer has failed to

keep records or the records cannot be trusted, this burden of proving work without

proper compensation is “relaxed.” See id. Under such circumstances, an employee

satisfies his burden “if he proves that he has in fact performed work for which he

was improperly compensated” and he “produces sufficient evidence to show the

amount and extent of that work as a matter of just and reasonable inference.” Id.

(quoting Anderson, 328 U.S. at 687–88, 66 S. Ct. at 1192).

      Even taking the evidence in the light most favorable to Estrada and applying

the relaxed burden for proving work performed without proper compensation,

Estrada’s claim fails as a matter of law. Estrada offers only vague and

contradictory assertions regarding the work for which he was allegedly not paid,

and those assertions cannot support “just and reasonable inference[s]” about the


                                           2
              Case: 16-17159    Date Filed: 05/30/2017   Page: 3 of 3


nature or extent of that work. See id. Estrada has not created a genuine issue of

material fact about whether he performed work for which he was not paid.

      AFFIRMED.




                                         3